MEMORANDUM **
Rogelio Gilberto Salinas Lopez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ decision affirming the immigration judge’s denial of his application for cancellation of removal based on his failure to establish the requisite exceptional or extremely unusual hardship to his United States citizen children.
Petitioner contends that the IJ violated his due process rights by not properly considering all of the evidence of hardship, and the BIA failed to properly consider the evidence.
The IJ’s interpretation of the evidence and the hardship standard fell within the broad range of interpretations authorized by the statutory language, see Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004 (9th Cir.2003), and petitioner’s argument otherwise fails to raise a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). Petitioner contends that the BIA failed to consider some or all of the evidence, but he fails to overcome the presumption that the BIA did review the record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.